Citation Nr: 0701447	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Veterans Service 
Office


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The appellant had recognized guerrilla service from December 
1944 to May 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines. 

FINDING OF FACT

The designated component of the U. S. service department 
certified that the appellant had recognized service with a 
Philippine guerrilla unit from December 1944 to May 1945.

CONCLUSION OF LAW

The appellant's recognized guerilla service is not qualifying 
service for VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for nonservice-
connected pension benefits.  The record includes service 
department verification of the appellant's service.  Because 
qualifying service and how it may be established are governed 
by law and regulations and because the service department's 
certification is binding, the Board's review is limited to 
interpreting the pertinent law and regulations.  

Where as here, the interpretation of the law is dispositive 
of the appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Legal Criteria

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:

(1) The evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; 
and

(2) The document contains needed information as to 
length, time, and character of service; and,

(3) In the opinion of VA, the document is genuine and 
the information contained in it is accurate.  

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.

Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).
Factual Background

In September 2004, the appellant filed a claim for VA 
nonservice-connected pension benefits.  In support of his 
claim, the appellant submitted a 1986 letter from the U.S. 
Army Reserve Personnel Center showing the appellant enlisted 
in the Philippine Army in December 1944 and was honorably 
discharged in May 1945, a certification from the Armed Forces 
of the Philippines, citing recognized guerilla 
service, affidavits from officers with personal knowledge of 
the appellant's military service, and several other documents 
citing assignments and stations during the appellant's 
guerilla service.

In June 2005, the designated component of the U.S. service 
department certified that the appellant only had recognized 
guerrilla service from December 1944 to May 1945.  

Analysis

The appellant seeks VA nonservice-connected pension benefits 
and has submitted documents of service in a Philippine 
guerilla unit. 

The designated component of a U.S. service department 
certified that the appellant only had recognized guerrilla 
service from December 1944 to May 1945, which is consistent 
with the documents provided by the appellant, and this 
finding is binding on VA for purposes of establishing service 
in the United States Armed Forces.  Spencer v. West, 13 Vet. 
App. 376 (2000).

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, the Board finds that, although the appellant had 
recognized guerilla service, that service is not considered 
to be "active military service" under 38 U.S.C.A. § 101(24), 
and thus, the appellant is not eligible for VA 
nonservice-connected pension.  38 U.S.C.A. § 107(a); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  

As the law is dispositive, the claim must be denied because 
of the lack of legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Eligibility for VA nonservice-connected pension benefits is 
denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


